Opinion issued September 3, 2020




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                              ————————————
                                NO. 01-20-00480-CV
                                NO. 01-20-00481-CV
                                NO. 01-20-00482-CV
                             ———————————
       IN RE 2017 YALE DEVELOPMENT, LLC, ALI AND SHAHNAZ
    CHOUDHRI, STEPHANIE ALVAREZ, JETALL COMPANIES INC. AND
                       BRAD PARKER, Relators



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

       Relators, 2017 Yale Development, LLC, Ali and Shahnaz Choudhri,

Stephanie Alvarez, Jetall Companies Inc., and Brad Parker,1 have filed a petition

1
       Relators, Ali and Shahnaz Choudhri, Stephanie Alvarez, Jetall Companies Inc.,
       and Brad Parker, notified this Court on July 28, 2020 that they were adopting the
       petition filed by relator 2017 Yale Development, LLC.
for writ of mandamus, seeking to have this Court order the trial court to vacate an

order granting a motion to recuse and disqualify and to issue findings of fact and

conclusions of law.2

      We deny relators’ petition for writ of mandamus. See TEX. R. APP. P.

52.8(a). We dismiss all other pending motions as moot.



                                     PER CURIAM

Panel consists of Chief Justice Radack and Justices Kelly and Goodman.




2
      The underlying case is Steadfast Funding, LLC, et al. v. 2017 Yale Development,
      LLC, et al., cause numbers 2019-23950, 2019-51432 & 2019-59191, pending in
      the 125th District Court of Harris County, Texas, the Honorable Kyle Carter
      presiding.
                                         2